This litigation grows out of the failure of a father, in the settlement of the estate of a son, to recognize the interest of a grandson as an heir at law of his uncle, the intestate, of whose estate the father became administrator.
The case is confusing on account of the omission of the first names of the parties and of the similarity of initials.
C.G. Carsten was the father of four sons and a daughter; the sons were J.C., E.H., C.C., R.C., and the daughter was ____, who had married one Beatty.
The son J.C. died in December, 1902, intestate, and the father, C.G., was appointed administrator of his estate. Prior to the death of the intestate, Mrs. Beatty, the daughter of C.G. and the sister of the intestate, had died leaving a son, R.O. Beatty, an only child, who upon the death of the intestate, J.C. became entitled as an heirs at law in the distribution of his estate to one-fifth; the heirs being the father, the three sons, and himself.
In January, 1903, the father qualified as administrator of the estate of J.C., and the National Surety Company became surety upon his administration bond.
In February, 1904, the father filed his final return as administrator of the estate of J.C. and was discharged. The final return showed that all claims had been paid and that the remainder of the personal property had been divided among those who were supposed by the administrator to be the sole heirs at law of the intestate, himself (the father) and the three brothers, C.C., E.H., and Robert (R.C.), each receiving and receipting for $2,032.39 in full settlement of their respective shares in the distribution. R.O. *Page 254 
Beatty, nephew of the intestate, was entirely ignored in the distribution.
In 1911, the administrator, the father, C.G., died intestate, leaving as his heirs at law his widow, Julia, his sons, E.H., C.C., and Robert, and his grandson, R.O. Beatty. The son E.H., became administrator of his estate, divided the proceeds of the personal property among said heirs at law, and was discharged in 1913.
In 1914, the son C.C., died, leaving a will devising his property to his wife, Pearl, during her natural life or widowhood, remainder to his son, James. The widow has remarried, and the remainder to James has taken effect.
At the time of his death, the father, C.G., owned a tract of 96 acres at Cades in Williamsburg County, and in January, 1920, an action for the partition of this tract was brought by and against the heirs at law. Among the defendants was the son Robert (R.C.), who filed an answer alleging that about four years theretofore by and with the consent of his co-tenants and at their suggestion and upon their advice, at his own cost and expense, he built a dwelling house and other structures upon one acre of the tract adjacent to the right-of-way of the Atlantic Coast Line Railroad, which dwelling was constructed by him for a home for himself and family, and that it had been and was then being used by him as such, and asked that the 96-acre tract be divided among the parties entitled thereto in kind, and that the lot upon which he had constructed his dwelling be included within the portion allotted to him, giving him the benefit of the improvements made thereon at his own expense. The suit proceeded in the customary manner; the commissioners in partition were duly appointed; a writ in partition duly issued; the lands were divided, each of the co-tenants receiving a lot in the town of Cades and a tract of land extending beyond the town limits. Robert Carsten received the lot upon which he made the improvements, and *Page 255 
the commissioners gave to him the benefit of the improvements made by him upon the lot. The report of the commissioners was duly confirmed by a decree signed by his Honor, Judge Rice, and dated February 23, 1920. Thereupon each of the parties took exclusive possession of his or her portion of the land allotted in the proceedings. Robert Carsten continued in the exclusive possession of the portion of his land from the date of division to the commencement of this action, and is still in possession of the same.
In September, 1920, the widow of the intestate C.G., Julia, conveyed to R.O. Beatty, in fee simple, all of the lands received by her in the division. Since then R.O. Beatty has been in possession of both the portion allotted to him and the portion allotted to Mrs. Julia G. Carsten.
In 1923, R.O. Beatty instituted an action against National Surety Company, as surety upon the administration bond of his grandfather, C.G., to recover his portion of the estate of his uncle J.C., his interest having been overlooked in the distribution and paid to the other heirs at law. This action resulted in a judgment in his favor, which was affirmed by this Court, 132 S.C. 45, 128 S.E., 40, and paid by the Surety Company, $4,258.84, in June, 1925.
In November, 1925, the Surety Company commenced the present action against E.H. Carsten et al., as defendants, as heirs of the estate of C.G. Carsten, deceased, to obtain satisfaction of the debt paid by the surety on account of the devastavit of the principal by a sale of the lands descended of the estate of C.G. Carsten, deceased, the defaulting administrator, then in the possession and control of the heirs of said estate, and for other relief as alleged in the complaint.
It does not appear in the record that any defendant other than Robert Carsten answered. He sets up three defenses, to wit, that R.O. Beatty received his full share of the estate of J.C. Carsten, and that he (Robert Carsten) received no more of the estate of J.C. Carsten than he was entitled to; *Page 256 
that R.O. Beatty received his full share of the estate of C. G. Carsten and was given one-third of the real estate by the widow of C.G. Carsten, which, with his inherited one-sixth, gave him one-half interest in all of the real estate of C.G. Carsten; that on the lands allotted to him he has made permanent improvements, and that said improvements should not be subject to a judgment under plaintiff's action.
The case was referred to P.H. Stoll, Esq., as special referee, to hear and determine all issues. He reported recommending a dismissal of the complaint. Upon exceptions thereto, his Honor, Judge Dennis, reversed the referee's report and ordered judgment against each of the defendants, estate of C.G. Carsten, deceased, estate of C.C. Carsten, deceased, E.H. Carsten, and Robert Carsten in the sum of $1,385.17, adjudged that the National Surety Company shall have a first lien, exclusive of taxes, over the lands descended of the estate of C.G. Carsten, deceased, that the extent of the recovery of the plaintiff under the decree shall be the sum of $5,540.69, with interest thereon from the date of the decree at 7 per cent. per annum and the costs and expenses of the proceedings, and directed the land to be sold on the first Monday in December, 1929.
From this decree it appears that only the defendant Robert Carsten has appealed.
The decree of his Honor, Judge Dennis, is full, clear, logical and just; I think that it should be affirmed without modification. The opinion of Mr. Justice Carter suggests a modification of it to the extent of allowing Robert Carsten compensation for the improvements placed by him upon the lot which was assigned to him in the partition proceedings. Judge Dennis' disposition of this claim of Robert Carsten is entirely satisfactory to me. *Page 257